PERRITT FUNDS, INC. FOURTH AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS FOURTH AMENDMENT dated as of the 9th day of January, 2014, to the Transfer Agent Servicing Agreement dated as of February 1, 2009, as amended March 23, 2011, August 1, 2012 and February 28, 2013 (the "Agreement"), is entered into by and between PERRITT FUNDS, INC. a Maryland corporation (the "Company") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add a fund; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PERRITT FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Mark Buh By: /s/ Michael R. McVoy Printed Name: Mark Buh Printed Name: Michael R. McVoy Title: CFO Title: Executive Vice President Perritt Fund/2014 1 Amended Exhibit A to the Transfer Agent Servicing Agreement – Perritt Funds, Inc. Fund Names Separate Series ofPerritt Funds, Inc. Name of Series Perritt Ultra MicroCap Fund Perritt MicroCap Opportunities Fund Perritt Low Priced Stock Fund Perritt Fund/2014 2
